Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments regarding the rejection have been fully considered but they are not persuasive.
 Applicant argues that Freedman fails to disclose wherein the second slit in a second flat plate is located between the electrostatic analyser and the lens assembly
However, Freedman is not relied upon to teach a lens assembly. Varian has a lens assembly taught. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, the examiner relies upon the slit plates of Freedman as a useful modification to place into Varian, but is not limited to the exact location of Freedman. 
Applicant also argues that Freedman states placing the slit between the lens assembly 11 and the magnetic sector 18 is impractical. 
However, the cited portion of Freedman does not say that the placement is always impractical, just that it is in the embodiment of Figure 1. Freedman places the slit between an electrostatic analyzer and some lens components (second half of 11). The slight change has little practical effect. Therefore, a person of ordinary skill in the art would have also realized that placing the slit plate earlier, before 11, would also likely produce the predictable results of filtering ions from the electrostatic analyser. 
Further, examiner notes that Kubena (4785172), submitted by applicant in the latest IDS also has a slit between a filter and right before a magnet which deflects the ions 180 degrees. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Varian (GB 1116807), Freedman (5166518), and Sheidemann (2006/0011829). 
Regarding Claim 1 and 4, Varian teaches a mass spectrometer (title) assembly comprising:
 an ionization component for producing sample ions from a sample (Figure 1, part 2, from specimen vessel part 3); 
a lens assembly for receiving the preferred set of sample ions and focusing the preferred sample set of ions (Figure 1, part 10, lens assembly that accelerates and focuses the sample ions), 
wherein the preferred set of sample ions pass through a slit in a flat plate located between the ion source and the lens assembly (Figure 1, part 9);
 a magnet assembly located at an output of the lens assembly for creating a magnetic field region beginning at the focal point of the lens assembly for receiving the focused preferred sample set of ions at an entrance thereof and deflecting sample ions within the focused preferred sample set of ions using zero power to a detector (Figure 1, part 13, analyzing magnet), 
wherein individual sample ions having a range of masses (“the ion path radius is determined solely by the mass number of the ions” page 2: 25-35) are deflected 180 degrees to different points along the detector in accordance with an individual mass thereof (Figure 1, see parts with different slits 15a, 15b); 
Further wherein the detector is located in a same plane as the entrance to the magnet assembly (part 12 entrance slit on same plane as part 14, collecting electrodes).
	Varian fails to teach wherein it includes an electrostatic analyzer for receiving the sample ions from the ionization component and producing a preferred set of sample ions, wherein the sample ions pass through a first slit in a first flat plate located between the ionization component and the electrostatic analyzer.
	Freedman teaches an electrostatic analyzer for use in a mass spectrometer that has a magnetic sector, the electrostatic analyzer (Figure 1, part 8 “electrostatic analyzing means” of Col. 7, ll. 1-25) for receiving the sample ions from the ionization component and producing a preferred set of sample ions, wherein the sample ions pass through a first slit in a first flat plate (Figure 1, part 6) located between the ionization component and the electrostatic analyzer and then a second slit in a second flat plate after the electrostatic analyzer (Figure 1, part 12). 
Modification would have entailed adding an electrostatic analyzer in between the ion source and the lens assembly of Varian. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because an electrostatic analyzer, as demonstrated in Freedman, can be used before the magnetic field in order to act as a first stage filter and remove unwanted ions from the range to be inspected. 
Varian and Freedman fail to explicitly teach wherein the magnetic field region is a permanent magnetic field region, or when the mass of ranges are simultaneously deflected … to different points along the detector. 
However, Scheidemann teaches a mass spectrometer with a permanent magnetic field region ([12]) with a range of masses are simultaneously deflected to different points along a detector (Figure 1, part 22 and [26]-[29]). 
Modification would have entailed replacing the unspecified magnet of Varian with the permanent magnet of Scheidemann and the switching detector of Varian with the CCD detector of Scheidemann. 

Regarding Claim 5, the references above teach the mass spectrometer assembly of claim 1, further comprising a vacuum chamber housing the ionization component, the electrostatic analyzer, the lens assembly, the magnet assembly and the detector (Varian Figure 1, part 1).
Regarding Claim 6, the references above teach the mass spectrometer assembly of claim 5, further comprising at least one pump connected to the vacuum chamber (Freedman, 9, 49-63). Modification would have entailed adding using a pump to the pump down the vacuum of Varian. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the vacuum to have been pumped down and the ions to have traversed without much interference. 
Regarding Claim 7, the references above teach the mass spectrometer assembly of claim 5, further comprising wherein the vacuum chamber includes first and second chambers to facilitate differential vacuum regions, wherein the ionization component, the electrostatic analyzer and the lens assembly are in a first vacuum region and the magnet assembly and the detector are in a second vacuum region (Freedman, 9, 49-63). Modification would have entailed adding the differentially pumped set up of Freedman into the setup of Varian. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed for a better vacuum to have been obtained in the second half of the instrument, creating a better space for ion passage and accurate detection. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Sinha (5317151).
Regarding Claim 3, the references above teach the mass spectrometer assembly of claim 2, but fail to explicitly teach wherein the magnet is made of Nd:Fe:B. Sinha teaches a magnet for a MS made of Nd:Fe:B (Claim 17). Modification would have entailed using the same material of Sinha as the material for the magnet of Varian. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it is a similar magnetic material and would render similar results as the unspecified magnetic material of Varian, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Guckenberger (20180286647). 
Regarding Claim 8, the references above teach the mass spectrometer assembly of claim 1, but fail to explicitly teach wherein the ionization component includes thermionic source. 
Guckenberger teaches a mass spectrometer wherein the ion source is a thermionic filament (¶ 10, 18).
Modification would have entailed using the thermionic filament ion source of Guckenberger instead of the ion source of Varian. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have entailed the substitution of one known element for another in order to obtain the predictable result of ionizing the sample of interest for further separation and investigation.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Schluter (2402808). 
Regarding Claim 9, the references above teach the mass spectrometer assembly of claim 1, but fail to teach wherein the ionization component includes a filament-free and non-radioactive ionization source selected from field emitter array and carbon nanotube (CNT) ionizers. 
	Schluter teaches wherein an ionization component for a mass spectrometer includes a filament free and non-radioactive ionization source that is a field emitter array (abstract).
Modification would have entailed substituting the field emitter array of Shluter for the ionization means of Varian. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have entailed the substitution of one known element for another in order to obtain the predictable results of ionizing a sample under investigation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881